                   IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF ARKANSAS
                           HOT SPRINGS DIVISION


ANTONIO WHITLOW                                                         PLAINTIFF

v.                              Civil No.: 6:18-CV-6011

SERGEANT EFRID                                                        DEFENDANT

                                   JUDGMENT


     For the reasons stated in the Order filed this date, this case is DISMISSED WITH

PREJUDICE.


     IT IS SO ORDERED this 19th day of December 2018.


                                                   /s/P. K. Holmes, III
                                                   P. K. HOLMES, III
                                                   CHIEF U.S. DISTRICT JUDGE




                                         1
